DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0028]: As best understood, the portion beginning on line 6 should be corrected as follows: 
“The second position detection system 250 may comprise the first sensor 114 associated with the first rotatable wheel disposed on the first shaft 106. The second position detection system 250 may be configured to identify the position of the first shaft 106 independently of the first position detection system 200.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claims 1 – 20 , the word “time” appears to be used throughout the claims in different ways and thereby raises clarity concerns. For example:
Looking to claim 1, limitations such as “obtain an angular position of the first shaft at a first time T1” and “obtain an angular position of the first shaft at a second time T2” seem to use the word “time” to mean moment. However, later, the claim recites, “…if T1 is less than T2”, which does not comport with that interpretation.
Looking to claim 4, the “time” T1 is indicated as being an angular distance.
Looking to claim 9, “time” is used to mean a duration.
As best understood, in some instances the recited “time” is being measured in angular distance (e.g. crank angle degrees) and in other instances the recited “time” is being measured in seconds or the like. For example, T1 and T2 are singular moments in time, which are identified by an angular position, and represent an angular distance travelled by a shaft. In claim 9 (and other similar claims), “time” is used in the conventional sense. Still, for the sake of thoroughness and clarity of record, Applicant is asked to confirm or correct these interpretations and to make any amendments needed to reconcile such terms throughout the claims, as appropriate.
In re claim 6, the limitation, “wherein T2 is more than one rotation of the first shaft or less than or equal to one rotation of the first shaft” is unclear. Specifically, the claim does not appear to impose any requirement at all on T2, since it is described as being any of (i) less than, (ii) equal to, or (iii) greater than one rotation. Accordingly, it is not understood what feature is meant to be captured by this claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In re claim 6, the sole limitation, “wherein T2 is more than one rotation of the first shaft or less than or equal to one rotation of the first shaft” is non-limiting. To be clear, it allows for T2 to be any value. (See above; Claim Rejections – 35 USC 112(b)).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1 – 5 and 7 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action [and to include all of the limitations of the base claim and any intervening claims].
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose or suggest the combination of features as claimed; in particular, the following features (quoted from claim 1, but recited substantially similarly in the other independent claims):
a first position detection system configured to identify a position of the first shaft, comprising: 
a first sensor associated with a first rotatable wheel disposed on the first shaft; 
a second sensor associated with a second rotatable wheel disposed on a second shaft; 
a second position detection system configured to identify the position of the first shaft independent of the first position detection system, comprising: 
the first sensor associated with the first rotatable wheel disposed on the first shaft; 
a controller … configured to: 
use the position identified by the first position detection system if T1 is less than T2 and use the positioned identified by the second position detection system if T2 is less than T1.
For example, Yukuwa et al. (US 4,644,917) discloses (fig 1A: 4, 6; fig 1B: 5, 7; col 1, ln 36 – 55) a system for identifying a position of a rotating shaft comprising two position detection systems: a first position detection system comprising a first and second sensor (col 1, ln 46 – 49), and a second position detection system comprising just the first sensor (col 1, ln 49 – 55). Based on prevailing conditions, the system chooses which position detection system to consider, but lacks wherein such a choice is based on which is the quicker of the two.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747